          Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 1 of 8



 1   Matthew G. Berkowitz (Bar No. 310426)
     Yue (Joy) Wang (Bar No. 300594)
 2   SHEARMAN & STERLING LLP
 3   1460 El Camino Real, 2nd Floor
     Menlo Park, CA 94025
 4   Telephone: 650.838.3600
     Fax: 650.838.3699
 5   Email: matthew.berkowitz@shearman.com
            joy.wang@shearman.com
 6

 7   L. Kieran Kieckhefer (Bar No. 251978)
     SHEARMAN & STERLING LLP
 8   535 Mission Street, 25th Floor
     San Francisco, CA 94105
 9   Telephone: 415.616.1100
10   Fax: 415.616.1339
     Email: kieran.kieckhefer@shearman.com
11
     Attorneys for Defendant GNOME Foundation
12
                              UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14                                 OAKLAND DIVISION

15   ROTHSCHILD PATENT IMAGING LLC,             Case No. 4:19-cv-05414-HSG
16                      Plaintiff,              GNOME FOUNDATION’S ANSWER,
17                                              AFFIRMATIVE DEFENSES, AND
                 v.                             COUNTERCLAIMS
18
     GNOME FOUNDATION,                          JURY TRIAL DEMANDED
19
                        Defendant.              Judge: Hon. Haywood S. Gilliam Jr.
20

21

22

23

24

25

26

27

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                         CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS
           Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 2 of 8



 1          Defendant GNOME Foundation (“GNOME”), by and through its undersigned attorneys,

 2   hereby submits its Answer, Affirmative Defenses, and Counterclaims in response to the Original

 3   Complaint (D.I. 1) (“Complaint”) filed by Plaintiff Rothschild Patent Imaging LLC (“RPI”).

 4                               GNOME’S PRELIMINARY STATEMENT

 5          GNOME denies all the allegations of the Complaint, unless specifically admitted, and

 6   respectfully states as follows:

 7                                     PARTIES AND JURISDICTION1

 8          1.      GNOME admits that RPI purports to bring a claim for patent infringement under

 9   Title 35 of the United States Code and that RPI purports to seek injunctive relief and damages.

10   Otherwise, this paragraph calls for a legal conclusion and no further response is required.

11          2.      GNOME admits that RPI purports that this Court has jurisdiction pursuant to 28

12   U.S.C. §§ 1331 and 1338(a). Otherwise, this paragraph calls for a legal conclusion and no further

13   response is required.

14          3.      GNOME is without knowledge or information sufficient to form a belief as to the

15   truth of the remaining allegations asserted in this paragraph and therefore denies them.

16          4.      GNOME admits that it is a California nonprofit corporation organized and operated

17   exclusively for charitable purposes within the meaning of Section 501(c)(3) of the United States

18   Internal Revenue Code. GNOME admits that it has a principal place of business at #117 21 Orinda

19   Way, Orinda, California 94563. GNOME denies the remaining allegations of this paragraph and

20   denies that service was properly effectuated.

21          5.      GNOME admits that this Court has personal jurisdiction over GNOME for the

22   purposes of this litigation. GNOME denies the remaining allegations of this paragraph.

23          6.      GNOME denies the allegations of this paragraph.

24

25

26   1
       GNOME generally follows the headings set forth in the Complaint in order to simplify comparison
     of the Complaint and the Answer. By doing so, GNOME makes no admission regarding the
27   substance of the heading or any other allegations of the Complaint, and unless otherwise stated, to
     the extent that a particular heading can be construed as an allegation, GNOME specifically denies
28   each such allegation.

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                     CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                     1
            Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 3 of 8



 1                                                  VENUE

 2           7.      GNOME admits that venue is proper in this District for the purposes of this

 3   litigation. Otherwise, this paragraph calls for a legal conclusion and no further response is required.

 4                                                 COUNT I

 5                          (Alleged Infringement of U.S. Patent No. 9,936,086)

 6           8.      GNOME incorporates by reference its responses to paragraphs 1 to 7, as though fully

 7   set forth herein.

 8           9.      GNOME admits that RPI purports to bring a claim under 35 U.S.C. § 271 et seq.

 9           10.     GNOME is without knowledge or information sufficient to form a belief as to the

10   truth of the allegations asserted in this paragraph and therefore denies them.

11           11.     GNOME admits that the ’086 patent is titled “Wireless Image Distribution System

12   and Method” and that a copy of the ’086 patent is purportedly attached as Exhibit A to the

13   Complaint. GNOME denies the remaining allegations of this paragraph.

14           12.     GNOME denies the allegations of this paragraph.

15           13.     GNOME denies the allegations of this paragraph.

16           14.     GNOME denies the allegations of this paragraph.

17           15.     GNOME denies the allegations of this paragraph.

18           16.     GNOME denies the allegations of this paragraph.

19           17.     GNOME denies the allegations of this paragraph.

20           18.     GNOME denies the allegations of this paragraph.

21           19.     GNOME denies the allegations of this paragraph.

22           20.     GNOME denies the allegations of this paragraph.

23           21.     GNOME denies the allegations of this paragraph.

24           22.     GNOME denies the allegations of this paragraph.

25                                     RPI’S PRAYER FOR RELIEF

26           GNOME denies that RPI is entitled to any relief, including the prayers set forth in its

27   Prayers for Relief.

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                     CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                     2
           Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 4 of 8



 1                                       AFFIRMATIVE DEFENSES

 2                                         First Affirmative Defense

 3                                         (Failure to State a Claim)

 4          RPI’s Complaint fails to state a claim upon which relief can be granted.

 5                                        Second Affirmative Defense

 6                                  (Non-Infringement of the ’086 Patent)

 7          RPI has alleged only direct infringement under 35 U.S.C. § 271(a) in its Complaint.

 8   GNOME has not directly infringed, literally or under the doctrine of equivalents, any valid and

 9   enforceable claim of the ’086 patent.

10                                         Third Affirmative Defense

11                                       (Invalidity of the ’086 Patent)

12          One or more claims of the ’086 patent are invalid and/or unenforceable for failure to meet

13   the requirements of Title 35 of the United States Code, including without limitation Sections 101,

14   102, 103, and/or 112, for example, as being (i) directed to patent ineligible subject matter as set

15   forth in GNOME’s Motion to Dismiss the Original Complaint Pursuant to Rule 12(b)(6) filed

16   concurrently herewith, (ii) invalid for lack of written description, enablement and/or indefiniteness,

17   and (iii) invalid as anticipated and/or obvious in view of at least the prior art cited during

18   prosecution of the application leading to the ’086 patent and in other RPI patents and applications

19   (including abandoned applications).

20                                        Fourth Affirmative Defense

21                                      (Limitation on Patent Damages)

22          RPI’s claims for damages, if any, are limited and/or barred by 35 U.S.C. §§ 268, 287 and

23   288. For example, RPI failed to comply with the marking requirements set forth in 35 U.S.C.

24   § 287, making GNOME not liable to RPI for any alleged patent infringement committed before

25   GNOME received actual notice that it was allegedly infringing the patents-in-suit.

26

27

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                       CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                       3
           Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 5 of 8



 1                                         Fifth Affirmative Defense

 2                                                  (License)

 3          RPI’s claim is barred, in whole or in part, as a result of express or implied licenses to the

 4   ’086 patent at least by virtue of license agreements it has entered into with third parties.

 5                                         Sixth Affirmative Defense

 6                                             (Exceptional Case)

 7          This is an exceptional case under 35 U.S.C. § 285, including at least because RPI has

 8   asserted and continues to assert patents that it knows to be invalid and not infringed, and, thus,

 9   GNOME is entitled to its attorneys’ fees incurred defending against RPI’s Complaint.

10                                       Seventh Affirmative Defense

11                                           (No Injunctive Relief)

12          RPI is not entitled to injunctive relief because any injury to RPI is not immediate and

13   irreparable, RPI would have an adequate remedy at law to the extent it proves injury, the balance of

14   hardships favors no injunction, and the public interest is best served by no injunction.

15                                        Eighth Affirmative Defense

16                                               (No Damages)

17          RPI’s claims are barred because it has not suffered any damages as a result of GNOME’s

18   alleged conduct.

19                                         Ninth Affirmative Defense

20                                             (Lack of Standing)

21          RPI’s claim is barred, in whole or in part, because it lacks standing.

22                            RESERVATION OF ADDITIONAL DEFENSES

23          GNOME reserves the right to seek leave to amend its Answer to plead additional defenses

24   and/or supplement existing defenses, as such additional or existing defenses may become apparent

25   in the course of discovery and GNOME’s ongoing investigation.

26

27

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                       CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                       4
            Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 6 of 8



 1                                           COUNTERCLAIMS

 2           GNOME Foundation brings the following counterclaim against Rothschild Patent Imaging

 3   LLC as follows:

 4                                                 PARTIES

 5           23.     Counterclaim Plaintiff GNOME Foundation (“GNOME”) is a California nonprofit

 6   corporation organized and operated exclusively for charitable purposes within the meaning of

 7   Section 501(c)(3) of the United States Internal Revenue Code with a principal place of business

 8   located at #117 21 Orinda Way , Orinda, California 94563.

 9           24.     Upon information and belief, Counterclaim Defendant Rothschild Patent Imaging

10   LLC (“RPI”) is a Texas limited liability corporation with a principal place of business at 25700

11   Interstate 45, Suite 4119, The Woodlands, Texas 77386-1364.

12                                     JURISDICTION AND VENUE

13           25.     This Court has subject matter jurisdiction over GNOME’s declaratory judgment

14   claim pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, under federal

15   question jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338 and pursuant to the Patent Laws of the

16   United States, 35 U.S.C. § 101 et seq., under diversity jurisdiction pursuant to 28 U.S.C. § 1332.

17           26.     This Court has personal jurisdiction over RPI at least because it has submitted to the

18   jurisdiction of this Court.

19           27.     Vene is proper under 28 U.S.C. §§ 1391 and 1400(b).

20                                        FIRST COUNTERCLAIM

21                             (Non-Infringement of U.S. Patent No. 9,936,086)

22           28.     Each of the foregoing paragraphs is incorporated in this First Counterclaim, as if

23   fully set forth herein.

24           29.     On August 28, 2019, RPI filed its Original Complaint, alleging that it is the owner of

25   the ’086 patent.

26           30.     GNOME has not infringed and is not infringing the ’086 patent, willfully or

27   otherwise, directly, contributorily or by inducement, either literally or by application of the doctrine

28   of equivalents. GNOME incorporates herein by reference its Second Affirmative Defense above.

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                      CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                      5
            Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 7 of 8



 1           31.     Pursuant to 28 U.S.C. § 2201(a), and as a result of RPI’s allegations of infringement

 2   against GNOME, an actual and justiciable controversy has arisen and exists between GNOME and

 3   RPI. GNOME is entitled to a judicial determination and declaration that it has not infringed and is

 4   not infringing the ’086 patent.

 5           32.     On information and belief, when RPI brought this action, it knew, or should have

 6   known, that GNOME has not infringed and does not infringe any valid and enforceable claim of the

 7   ’086 patent.

 8           33.     This counterclaim presents exceptional circumstances within the meaning of 35

 9   U.S.C. § 285, and GNOME is thus entitled to an award of its reasonable attorneys’ fees.

10                                       SECOND COUNTERCLAIM

11                                  (Invalidity of U.S. Patent No. 9,936,086)

12           34.     Each of the foregoing paragraphs is incorporated in this Second Counterclaim, as if

13   fully set forth herein.

14           35.     On August 28, 2019, RPI filed its Original Complaint, alleging that it is the owner of

15   the ’086 patent.

16           36.     The ’086 patent is unpatentable or invalid for failure to meet one or more of the

17   conditions of patentability or patent eligibility specified in the Patent Act, 35 U.S.C. § 101 et seq.,

18   including, but not limited to, the conditions of patentability or patent eligibility set forth in 35

19   U.S.C. §§ 101, 102, 103, and/or 112. GNOME incorporates herein by reference its above Third

20   Affirmative Defense and its Motion to Dismiss the Original Complaint Pursuant to Rule 12(b)(6)

21   filed concurrently herewith.

22           37.     Pursuant to 28 U.S.C. § 2201(a), and as a result of RPI’s allegations of infringement

23   against GNOME, an actual and justiciable controversy has arisen and exists between GNOME and

24   RPI. GNOME is entitled to a judicial determination and declaration that the ’086 patent is

25   ineligible or invalid.

26           38.     On information and belief, when RPI brought this action, it knew, or should have

27   known, that the ’086 patent is ineligible or invalid.

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                        CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                        6
           Case 4:19-cv-05414-HSG Document 21 Filed 10/21/19 Page 8 of 8



 1          39.     This counterclaim presents exceptional circumstances within the meaning of 35

 2   U.S.C. § 285, and GNOME is thus entitled to an award of its reasonable attorneys’ fees.

 3                                         PRAYER FOR RELIEF

 4          WHEREFORE, GNOME prays this Court:

 5          A.      For dismissal of the Original Complaint with prejudice in its entirety;

 6          B.      For judgment in favor of GNOME and against RPI on all causes of action herein;

 7          C.      For denial of RPI’s prayers for relief;

 8          D.      For GNOME’s costs and attorneys’ fees;

 9          E.      For preliminary and permanent injunctive relief;

10          F.      For judgment that this is an exceptional case;

11          G.      For prejudgment interest; and

12          H.      For such other further relief as the Court may deem just and proper.

13    Dated:      October 21, 2019                  Respectfully submitted,

14                                                  SHEARMAN & STERLING LLP

15                                                  By:   /s/ Matthew G. Berkowitz

16                                                        Matthew G. Berkowitz

17                                                        Attorney for Defendant, GNOME Foundation

18

19

20

21

22

23

24

25

26

27

28

     GNOME FOUND.’S ANSWER, AFFIRMATIVE                                       CASE NO. 4:19-cv-05414-HSG
     DEFENSES, AND COUNTERCLAIMS                                                                       7
